Case 1:21-cv-00110-IMK-MJA Document 22 Filed 09/09/21 Page 1 of 3 PageID #: 284




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  CLARKSBURG


 TEDDY STOVER AND JAMA STOVER,


                         Plaintiffs,
                                                       CIVIL ACTION NO.): 1:21-CV-110
 v.                                                    (JUDGE KEELEY)

 JAY FOLSE,


                         Defendant.




                     MEMORANDUM OPINION AND ORDER
           DENYING DEFENDANT’S MOTION TO DISQUALIFY [ECF NO. 16]

        This matter has been referred to the undersigned Magistrate Judge pursuant to an Order

 entered by the presiding District Judge, Hon. Irene M. Keeley, dated August 5, 2021. [ECF No.

 4]. Presently pending before the Court is the pro se Defendant’s motion to disqualify the

 undersigned and memorandum in support, filed on September 5, 2021. [ECF No. 16].

        By his motion, Defendant requests that the undersigned disqualify himself from this matter.

 The basis for Defendant’s request, he argues, is that he is not permitted to contact the undersigned,

 and filing papers in this matter is a form of prohibited contact. Defendant explains that he was

 arrested in 2019 as a result of his attendance at a public meeting at West Virginia University.

 Defendant further states that the resulting criminal case still is pending in state court. The bond

 issued for him in that criminal case, Defendant says, requires him to refrain from contacting West

 Virginia University employees except through West Virginia University legal counsel, Seth P.

 Hayes. Defendant (correctly) believes that the undersigned is employed by West Virginia


                                                  1
Case 1:21-cv-00110-IMK-MJA Document 22 Filed 09/09/21 Page 2 of 3 PageID #: 285




 University, although the undersigned’s work at West Virginia University is minimal and wholly

 secondary to his duties as a Magistrate Judge. In any case, according to Defendant, he cannot file

 papers in this matter. The Court does not have the benefit of Defendant’s written bond conditions

 other than Defendant’s representations in his motion.

        The undersigned is unaware of authority which would preclude his involvement in this

 matter in this context. As the Fourth Circuit has explained:

        Section 455(a) of title 28 of the United States Code provides that a judge “shall
        disqualify himself in any proceeding in which his impartiality might reasonably be
        questioned.” As we have previously explained, “‘[t]he question is not whether the
        judge is impartial in fact. It is simply whether another, not knowing whether or not
        the judge is actually impartial, might reasonably question his impartiality on the
        basis of all the circumstances.’” Aiken County v. BSP Div. of Envirotech
        Corp., 866 F.2d 661, 679 (4th Cir.1989) (quoting Rice v. McKenzie, 581 F.2d
        1114, 1116 (4th Cir.1978)).

 Hathcock v. Navistar Int'l Transp. Corp., 53 F.3d 36, 41 (4th Cir. 1995).

        Defendant invokes 28 U.S.C. § 455(a), cited in Hathcock, above, and the similar provision

 at 28 U.S.C. § 144 (“Whenever a party to any proceeding in a district court makes and files a

 timely and sufficient affidavit that the judge before whom the matter is pending has a personal bias

 or prejudice either against him or in favor of any adverse party, such judge shall proceed no further

 therein. . .”). Setting aside the question of whether Defendant timely lodged a sufficient affidavit

 as required under 28 U.S.C. § 144, Defendant erroneously contorts these provisions governing

 judicial bias and impartiality as to the situation at hand.

        First, the undersigned’s involvement at West Virginia University is that of an adjunct

 instructor at its College of Law. The nature of the undersigned’s work is minimal, teaching only

 one course per semester. Also, such adjunct work is common; after all, members of the bench and

 bar often serve as part-time instructors at law schools so as to bring additional perspective and

 experience to students enrolled in their courses. Such work often is encouraged by the bench, the

                                                    2
Case 1:21-cv-00110-IMK-MJA Document 22 Filed 09/09/21 Page 3 of 3 PageID #: 286




 bar, and the academy. In any case, service as an adjunct instructor is wholly secondary to the

 undersigned’s position as a Magistrate Judge, which is his duty first and foremost.

        As such, then, it is unlikely that either the letter or the spirit of the bond conditions

 governing Defendant’s conduct would prohibit Defendant’s normal participation in this matter

 before the undersigned as required. After all, the undersigned’s involvement with West Virginia

 University is minimal; he is not a person who is affected by whatever actions underlie Defendant’s

 bond in the state court proceedings. Further, it is highly unlikely that Defendant’s interactions with

 the Court would require review or other involvement by West Virginia University’s counsel.

 Accordingly, unless or until there is further indication from this Court, Defendant may participate

 in this matter in the normal course. To this end, the Court includes West Virginia University’s

 counsel, Seth P. Hayes, as a recipient of this Order and DIRECTS him to respond to this Order

 within (1) week of receipt of this Order if he disagrees with the undersigned’s assessment here.

        Accordingly, based on the foregoing, Defendant’s motion to disqualify the undersigned

 [ECF No. 16] is hereby DENIED. It is so ORDERED.

        The Clerk is directed to send a copy of this Order to all pro se parties by certified mail,

 return receipt requested, to their last known addresses as shown on the docket, to counsel of record

 by electronic means, and to Seth P. Hayes, Esq., JacksonKelly PLLC, 150 Clay St., Suite 500,

 Morgantown, WV 26501.

 DATED: September 9, 2021.




                                                   3
